ACCEPTED
                                                                                  01-15-00228-CV
                                                                       FIRST COURT OF APPEALS
                                                                               HOUSTON, TEXAS
                                                                             9/7/2015 12:00:00 AM
                                                                            CHRISTOPHER PRINE
                                                                                           CLERK




                                                            FILED IN
              No. 01-15-00440-CV and 01-000228-CV
                                               1st COURT OF APPEALS
                                                      HOUSTON, TEXAS
                                                  9/8/2015 9:23:00 AM
 ________________________________________________________________
     IN THE FIRST DISTRICT COURT OF APPEALS CHRISTOPHER
                                                   OF TEXAS
                                                          Clerk
                                                                  A. PRINE

 ________________________________________________________________


               IN RE ERNEST R. KOONCE, RELATOR

 ________________________________________________________________
Original Proceeding from the 127th Judicial District Court of Harris
                              County
                       Cause No. 2010-64752
__________________________________________________________________



 MOTION FOR EXTENSION OF TIME IN WHICH TO FILE A BRIEF
 AND/OR REPLY BRIEF AND REPLY FOR WRIT OF MANDANMUS

                       ERNEST R. KOONCE
                               Pro Se
                    15938 Fleetwood Oaks Drive
                      Houston, Texas 77079
                        Tel: (832) 434-3183
                       Fax: (832) 328-7171
                       rayk469@gmail.com
               No. 01-15-000228 and 01-15-00440
 ________________________________________________________________
      IN THE THIRD FIRST COURT OF APPEALS OF TEXAS
 ________________________________________________________________


              IN RE ERNEST R. KOONCE, RELATOR

________________________________________________________________
Original Proceeding from the 127th Judicial District Court of Harris
                          County, Texas
                      Cause No. 2010-64752
__________________________________________________________________



           REPLY PETITION FOR WRIT OF MANDAMUS

                      ERNEST R. KOONCE
                        RELATOR, Pro Se
                   15938 Fleetwood Oaks Drive
                     Houston, Texas 77079
                       Tel: (832) 434-3183
                      Fax: (832) 328-7171
                      rayk469@gmail.com



TO THE HONORABLE COURT OF APPEALS OF TEXAS:

     Ernest R. Koonce, Relator, and those similarly situation,
respectfully submit this his motion for an extension of time in
which to file a brief/reply brief and reply to Mandamus, and would
show the Court as follows:




                                 2
IDENTITY OF PARTIES AND THEIR COUNSEL

Relator, Ernest R. Koonce, hereby certifies that the following are the
list of parties and their respective counsel, if any, to the best of his
knowledge and understanding of the rules.

PARTIES                                     COUNSEL

Relator
ERNEST R. KOONCE                                 Pro Se
                                        15938 Fleetwood Oaks Drive
                                        Houston, Texas 77079
                                        Tel: (832) 434-3183
                                        Fax: (832) 328-7171
                                        rayk469@gmail.com

Respondent
HONORABLE RK SANDILL                        127thth Civil District
                                            Court of Harris County, TX
                                            201 Caroline, 10th Floor
                                            Houston, Texas 77002
                                            Court Phone Number:
                                            (713) 368-6161

Chris Daniels                               201 Caroline
Harris County District Clerk                Houston, Texas 77002

Real Party in Interest:
WELLS FARGO BANK, NA                        Bradley Chambers
                                            Texas Bar No. 2400186
                                            Valerie Henderson
                                            Texas Bar No. 24078655
                                            Baker, Donelson,
                                            Bearman,
                                            Caldwell & Berkowitz,
                                            P.C.
                                            1301 McKinney Street

                                   3
         Suite 3700
         Houston, Texas 77010
         Tel: (713) 650-9700
         Fax: (713) 650-9701
vhenderson@bakerdonelson.com




 4
                           BACKGROUND


     The first lawsuit was resolved by summary judgment and that

case was appealed to this Court under Case No. 01-10-000194-CV,

In that case, Wells Fargo sworn via affidavit that two assignments

dated March 23, 2009, where true and correct copies of the

originals, and the Court granted summary judgment in Wells

Fargo’s favor, and this Court affirmed. Six years later, Wells Fargo

is now claiming that assignments dated February 17, 2004 are the

true and correct assignments. Not only does this clearly

demonstrate a fraud upon the trial court and his court, but Wells

Fargo never has and never will be the owner and holder of

Applicant’s mortgage. Failure to properly securitize the mortgage

renders the transaction void.

     On February 13, 2015, Applicant filed his Motion for

Accelerated Appeal in the 127th District Court. This motion was set

for submission on February 23, 2015 and was finally denied on May

11, 2015. Applicant filed Petition and/or in the Alternative, Writ of

Mandamus on March 11, 2015 in the First Court of Appeals. This

was filed as one document. However, the Court subsequently split


                                  5
the case on May 15, 2015, and Applicant paid a second filing fee

per the Court’s instructions.

     On August 5, 2015, Applicant received a notice from the Court

regarding what Applicant thought was a reply deadline.

                  MOTION FOR EXTENSION OF TIME

     Applicant called the clerk’s office several times, including

approximately 10 days ago to verify when the Petition was due. He

was advised it was due September 5, 2015. Last week, on Friday,

September 4, 2015, Applicant’s daughter called the clerk to verify

when it was due. The clerk originally stated September 5, 2015.

Applicant’s daughter asked if that meant it was actually due on

Tuesday since the 5th was the weekend and Monday is a holiday

i.e., labor day. The clerk initially said yes. Upon further review, the

clerk stated that the brief, not a reply, was past due that it was

actually due August 26, 2015, eight (8) days earlier. There had

obviously been some confusion and mistakes earlier by both

Applicant and the clerk. This mistake appears to be mutual.

     Applicant did not intentionally miss the deadline, but rather,

was mistaken about when it was actually due. There’s also



                                   6
confusion as to whether a brief is due or a reply is due for the

accelerated appeal.

     Applicant planed on filing a reply to both the Mandamus and

Wells Fargo’s response brief, but inadvertently missed the deadline.

     No harm and no bad faith intention has occurred, and Wells

Fargo is in no way prejudiced by an extension; however, Applicant

will be if none is granted.

     There are many misleading statements made by Wells Fargo

that need to be addressed. Not allowing Applicant to file a reply to

Wells Fargo’s response would be a miscarriage of justice. Wells

Fargo has already gotten away with falsifying documents, and has

repeatedly refused to produce relevant documents throughout the

entire litigation. As the Court can see by Applicant’s original, Wells

Fargo has routinely made false statements to the Court,

manipulated facts, taken gross advantage of a pro se litigant which

has not served the interests of Justice. Wells Fargo has received

blatant favoritism in both the state and federal courts, which has

and continues to violate Applicant’s due process rights. The federal

court refuses to provide timely notice of hearings.



                                  7
     Applicant was also advised by the clerk’s office that his

appendix had been rejected in its entirety because of lack of tabs.

Applicant did not have a program to create tabs. However, he

subsequently found one and has had a difficult time trying to create

the tabs, and this distraction is part of the reason for missing the

deadline and confusion about actual date of the deadline, as well as

Applicant’s health. Applicant is a 74 year old Air Force veteran, and

is tired and not in the best of health.

                               PRAYER

     Wherefore, Applicant prays that this Court clarify if an actual

brief or a reply brief is due, after that determination is made grant

him an extension of time in which to file the brief and reply to the

Writ of Mandamus to ensure that Applicant has a reasonable

amount of time, with a clear date in which to reply, and that Justice

serves Justice, and for such other and further relief as the Court

may deem just and proper.




Word Count per computer: 733



                                   8
                         MEET AND CONFER

     On September 4, 2015, Applicant contacted Respondent via

email and advised her that this motion would be filed. In Ms.

Henderson’s typical, uncooperative and unprofessional manner, she

stated she was opposed. Although Applicant has accommodated

Ms. Henderson on several occasions and has acted professionally,

Ms. Henderson continues to refuse to extend any sort of

professional courtesy.

     Respectfully submitted on this 5th day of September, 2015.



                                      /s/ Ernest Ray Koonce
                                      Ernest Ray Koonce


                    CERTIFICATE OF SERVICE

Pursuant to Rule 9.5 of the Texas Rules of Appellate Procedure, a

true and correct copy of the foregoing document has been sent to

the following via efiling; additionally, the 127th District Clerk was

advised via telephone that this Mandamus was being filed:

Bradley Chambers
Texas Bar No. 2400186
Valerie Henderson
Texas Bar No. 24078655
Baker, Donelson, Bearman,

                                  9
Caldwell & Berkowitz, P.C.
1301 McKinney Street
Suite 3700
Houston, Texas 77010
(713) 650-9700 – Telephone
(713) 650-9701 – Facsimile
vhenderson@bakerdonelson.com


                                    /s/ Ernest Ray Koonce
                                    Ernest Ray Koonce




                               10